

117 S1845 IS: Unwavering Support for our Coast Guard Act
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1845IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for pay and allowances for members of the Coast Guard during a funding gap, to provide full funding to address the shoreside facility maintenance and recapitalization backlog of the Coast Guard, and to diversify the Coast Guard, and for other purposes.1.Short titleThis Act may be cited as the Unwavering Support for our Coast Guard Act or the USCG Act.2.FindingsCongress makes the following findings:(1)The Coast Guard saves individuals in peril, thwarts illicit and coercive maritime activities, and fosters economic prosperity and environmental stewardship.(2)The Coast Guard is at all times a branch of the Armed Forces of the United States.(3)Additionally, the Coast Guard is a Federal law enforcement agency, a regulatory body, a first responder, and a member of the United States intelligence community.(4)With its unique mission set and authorities, the Coast Guard has a key role in addressing emerging national priorities in the United States and across the globe.(5)The Coast Guard is deployed worldwide. The white-hull diplomacy of the Coast Guard is essential to United States security.(6)Domestically, the Coast Guard keeps the waterways of the United States open and commerce moving smoothly by ensuring marine safety and maintaining aids to navigation.(7)Last year, the Coast Guard responded to 16,845 search and rescue cases and saved 4,286 lives.(8)The Coast Guard has admirably performed its missions with a fleet of aging vessels, aircraft, and facilities. The Coast Guard deserves Congress’s strong and full support for the recapitalization of its assets. 3.Pay and allowances for certain members of the Coast Guard during funding gap(a)In generalDuring a funding gap, the Secretary of the Treasury shall make available to the Secretary of Homeland Security, out of any amounts in the general fund of the Treasury not otherwise appropriated, such amounts as the Secretary of Homeland Security determines to be necessary to continue to provide, without interruption, pay and allowances to members of the Coast Guard, including reserve components thereof, who perform active service during the funding gap.(b)Funding gap definedIn this section, the term funding gap means any period after the beginning of a fiscal year for which interim or full-year appropriations for the personnel accounts of the Coast Guard have not been enacted.4.Full funding for shoreside facility maintenance and recapitalization(a)Statement of policyIt shall be the policy of the United States to provide, on the earliest date practicable, full funding to address the shoreside facility maintenance and recapitalization backlog of the Coast Guard.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Homeland Security to eliminate the shoreside facility maintenance and recapitalization backlog of the Coast Guard $2,600,000,000 for fiscal years 2022 through 2030. 5.Fleet mix analysis(a)In generalThe Commandant of the Coast Guard (referred to in this Act as the Commandant) shall conduct an updated fleet mix analysis that provides for a fleet mix sufficient, as determined by the Commandant—(1)to carry out—(A)the missions of the Coast Guard; and(B)emerging mission requirements; and(2)to address—(A)national security threats; and (B)the global deployment of the Coast Guard to counter great power competitors.(b)ReportNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to Congress a report on the results of the updated fleet mix analysis required by subsection (a).6.Shore infrastructure investment plan(a)In generalThe Commandant shall develop an updated shore infrastructure investment plan that includes—(1)the construction of additional facilities to accommodate the updated fleet mix described in section 5(a);(2)improvements necessary to ensure that existing facilities meet requirements and remain operational for the lifespan of such fleet mix, including necessary improvements to information technology infrastructure; (3)a timeline for the construction and improvement of the facilities described in paragraphs (1) and (2); and(4)a cost estimate for construction and life-cycle support of such facilities, including for necessary personnel.(b)ReportNot later than 1 year after the date on which the report under section 5(b) is submitted, the Commandant shall submit to Congress a report on the plan required by subsection (a).7.Partnership program to diversify the Coast Guard(a)EstablishmentThe Commandant shall establish a program for the purpose of increasing the number of underrepresented minorities in the enlisted ranks of the Coast Guard.(b)PartnershipsIn carrying out the program established under subsection (a), the Commandant shall—(1)seek to enter into 1 or more partnerships with eligible entities—(A)to increase the visibility of Coast Guard careers;(B)to promote curriculum development—(i)to enable acceptance into the Coast Guard; and(ii)to improve success on relevant exams, such as the Armed Services Vocational Aptitude Battery; and(C)to provide mentoring for students entering and beginning Coast Guard careers; and (2)enter into a partnership with an existing Junior Reserve Officers' Training Corps for the purpose of promoting Coast Guard careers.(c)Eligible institution definedIn this section, the term eligible institution means—(1)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));(2)an institution that provides a level of educational attainment that is less than a bachelor's degree; (3)a part B institution (as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)); (4)a Tribal College or University (as defined in section 316(b) of that Act (20 U.S.C. 1059c(b))); (5)a Hispanic-serving institution (as defined in section 502 of that Act (20 U.S.C. 1101a)); (6)an Alaska Native-serving institution or a Native Hawaiian-serving institution (as defined in section 317(b) of that Act (20 U.S.C. 1059d(b)));(7)a Predominantly Black institution (as defined in section 371(c) of that Act (20 U.S.C. 1071q(c)));(8)an Asian American and Native American Pacific Islander-serving institution (as defined in such section); and(9)a Native American-serving nontribal institution (as defined in such section). 8.Coast Guard yard resiliency(a)FindingsCongress makes the following findings:(1)For over a century, Coast Guard vessels have been built, repaired, and renovated in the Coast Guard Yard (referred to in this section as the Yard) in Baltimore, Maryland.(2)As 1 of only 5 remaining public shipyards in the United States, the Yard provides a unique capability to support the Coast Guard and the national fleet, including the National Oceanic and Atmospheric Administration, the Navy, the Army, and other Government agencies.(3)The Yard is an essential component of the core industrial base and fleet support operations of the Coast Guard, and its primary mission is to renovate, maintain, and repair Coast Guard vessels.(4)The Coast Guard is in the midst of recapitalizing its surface fleet by replacing smaller vessels with larger, more capable assets. Until recently, the Yard provided the Coast Guard with the organic capacity to service every vessel in the Coast Guard fleet, except polar icebreakers.(5)With the acquisition of the National Security Cutter and the projected acquisition of the Offshore Patrol Cutter, the Coast Guard will no longer have the organic capacity to service every vessel in the Coast Guard fleet.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Homeland Security to improve the infrastructure of the Coast Guard public shipyard $350,000,000.